Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice is in reply to papers filed on 04/19/2022. Claims 3 and 13 were canceled and incorporated into claims 1 and 10-11. Claims 1, 4-7, 10-11, and 14-17 were amended. Claims 1 and 10-11 are independent.

Response to Arguments
	Applicant’s arguments (“REMARKS”) filed February 19, 2022 have been fully considered and they are persuasive.
	The limitations of claims 3 and 13, which were indicated as allowable in the final rejection mailed on 4/12/22, are incorporated into independent claims 1 and 10-11.  The objections to claims 3 and 13 are now moot due to the cancelation of these claims.
	The rejection of claims 1-2, 4-12, and 14-19 under 35 U.S.C 103 has been withdrawn in view of the claim arguments and amendments presented on p. 6 of the REMARKS. 

Allowable Subject Matter
	Claims 1-2, 4-12, and 14-19 are allowed. The following is the Examiner’s statement for reasons of allowance:
	Regarding claim 1, the prior art of record Li et al., US 2012/0243687 A1 (hereafter, “Li ‘687”), in view of Martin et al., US 2019/0318356 A1 (hereinafter, “Martin ‘356”), and further in view of Wentz, US 2020/0153627 A1 (hereinafter, “Wentz ‘627”) does not appear to disclose: “determining an order to request decryption of the shards with private keys from the plurality of devices comprising pinging the plurality of devices and establishing the order based on response time to the pings wherein the order comprises a ranked listing of the plurality of device in order of the response times”.
	Claim 1 was amended to further define that the “determined order” to “request decryption of the shards” would be based on a “ranked listing” based on “response time to the pings” of the “plurality of devices”. The closest prior art to this teaching is Martin ‘356 which was used in the previous 103 rejection. Martin ‘356 discloses a method of retrieving private keys from devices to decrypt key shards in a certain sequence. However, Martin ‘356 appears to be silent on establishing the sequence of decryption of the key shards based on response times to pings of the devices. Instead in Martin ‘356, the sequence of retrieval of the private keys, and the subsequent decryption of the key shards, is based on factors such as the availability of the key holder account associated with the device, verification of the account, or authorization of the account (see Martin ‘356, ¶¶24, 114-117). 
	Similarly, Li ‘687 which was also used in the previous 103 rejection, discloses a method of requesting and receiving key fragments in a sequence until a threshold number of key fragments is reached to reconstruct the cryptographic key. However, Li ‘687 appears to be silent on the decryption of the key fragments with private keys based on a determined order, where the determined order is established by ranking devices based on response times to pings. Instead in Li ‘687, the focus is mainly on the retrieval of key fragments in a specific sequence rather than the decryption of the key fragments, since the key fragments in Li ‘687 are unencrypted (emphasis added). Furthermore, the sequence or order for the retrieval of the key fragments is not based on “response time to the pings wherein the order comprises a ranked listing of the plurality of device in order of the response times”, but rather on reaching a certain threshold for key reconstruction.
	To this, Wentz ‘627 adds a method of selecting a distributed storage node based on the response time to a ping signal. However in Wentz ‘627, a determined order of distributed storage nodes is not generated, where the determined order is based on a ranked listing of storage node response times (emphasis added). Furthermore, Wentz ‘627 is silent on the “decryption of the shards with private keys from the plurality of devices”.
	For the reasons described above, the prior art of record does not disclose, with respect to independent claims 10-11, features corresponding to those of claim 1 in the respective contexts. 
	Dependent claims 2, 4-9, 12, and 14-19 are allowed in view of their respective dependence from the corresponding independent claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bellala et al., US 2018/0218171 A1: decrypting data shards using the private keys following a predetermined priority order.
Black et al., US 2019/0288834 A1: retrieving encryption key components from a plurality of users or sets of users in response to a request to reconstruct the encryption key.
Le Saint, US 2021/0111875 A1: a requesting device sending requests to M of N devices for their shares of a data encryption key and generating the complete data encryption key based on the shares.
Resch, US 9,413,529 B2: retrieving and decoding a threshold number of encoded key slices from a distributed storage network to reconstruct an encryption key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494